w 2%
\4 ) 1 77 ANNEXE 2 DE LA CONVENTION PROVISOIRE :
CAHIER DES CHARGES

CONCESSION FORESTIÈRE N° 1068

TITULAIRE DE LA CONCESSION FORESTIÈRE :

Nom ; Société d'Exploitation Forestière et Commerciale
Camerounaise (SEFECCAM) Sarl

Adresse : B.P 3139 Douala

Téléphone _ : 77707253

Fax É 33 43 2595

SUPERFICIE DE LA CONCESSION FORESTIÈRE : 54 807 ha

SITUATION DE LA CONCESSION FORESTIÈRE :

Région 4 Sud-Ouest
Département b Manyu
Arrondissements H Upper-Bayang : 48 039 ha
Mamfé : 6768 ha €
Communes î Upper-Bayang : 48 039 ha

Mamfé : 6768 ha

DATE LIMITE DE VALIDITÉ Ë 3 ans à compter de la signature de la
Convention Provisoire d'Exploitation

:- Le présent cahier des charges comporte des clauses générales et des clauses
particulières. Les clauses générales concernent les prescriptions techniques relatives à
l'exploitation forestière et les prescriptions d'aménagement que doit respecter l'exploitant.
Les clauses particulières concernent les charges financières et indiquent les obligations de
l'exploitant en matière de transformation des bois, de réalisation d'œuvres sociales, et celles
liées au cahier de charge spécial pour les UFA situées à proximité des aires protégées ou
dans un secteur de conservation bien défini.

À - CLAUSES GÉNÉRALES

Article 1°: L'exploitation forestière ne doit apporter aucune entrave à l'exercice des droits
d'usage des villageois.

Atticle 2:le concessionnaire ne peut faire obstacle à l'exploitation des produits non
spécifiés dans son titre d'exploitation.

Article 3 : le début des travaux dans une nouvelle assiette annuelle de coupe requiert
l'obtention d'un certificat d'assiette de coupe. Par ailleurs, le renouvellement d'une assiette
en convention provisoire n'est pas autorisé.

1 _—.

va
Generated bÿ CamScariher
Article 4 : le diamètre minimum d'exploitation (DME/ADM)

tableau ci-après :

est fixé par essence suivant le

Essence
Nom commercial Code Nom vernaculaire Nom scientifique ns

Catégorie exceptionnelle

Agba/Tota 1137 ISidong Gossweilerodendron balsamiferum | 100
Es as ame 1104 Obang Pericopsis eleta 90
lroko 1116 ___|Abang Chlorophora excelsa 100
Odouma 1340 Nom Sidong / Oduma__ |Gossweilerodendron joveri 100
Moabi 1121 Adjap Baillonnella toxisperma 100
Sapelt 1129  JAssié Entandrophragma cylindricum 100
Catégorie |

Acajou à grande folioles 1101 Daheli Khaya grandifolia 80
Acajou blanc 1102 _‘]Mangoma Khaya anthotheca 80
Acajou de bassam 1103 [Ngollon Khaya ivorensis 80
Aiélé/Abel 1201 Abel Canarium schweinfurthii 60
Ayous/Obéché/Samba 1211 Samba/Ayous Triplochyton scleroxylon 80
Bilinga 1318 __|Akoncok Nauclea diderrichii 80
Bossé clair 1107 Ebegbemva Guarea cedrata 80
Bossé foncé 1108 Mbollon Guarea thompsonii 80
Bubinga rose 1109 Essingang Guibourtia tessmannii 80
Bubinga rouge 1110 ___ |Oveng Ossé Guibourtia demeusei 80
Dabéma/Atui — 1214 Atui Piptadeniastrum africanum 60
Dibétou/Bibolo 1111 Bibolo Lovoa trichilioides 80
Doussié/Bella 1680 Mbanga Campo Afzelia bella 80
Doussié blanc/Pachyloba 1112 Mbanga afum Afzelia pachyloba 80
Doussié rouge 1114 Mbanga Afzelia bipindensis 80
Doussie sanaga 2102  [Mbanga Sanaga Afzelia africana 80
Kossipo 1118 Afom assié Entandropragma utile 80
Okoumé 1125 Okoumé Aucoumea klaineana 80
Ovengnkol 1126 _ [Ovengnkol Guibourtia ehié 80
Sipo 1130 _|Asseng assié Entandrophragma utile 80
Tiema 1135 Ebéba Entandrophragma angolense 80
Tiama Congo 1136 Ebéba Congo Entandrophragma congolense 80
Zingana 1246  [Amuk/Zingana/Alen élé  |Microberlina bisulcata 80
Catégorie Il

Abura 1411 Elolom Mitragina stipulosa 60
Ako A / Aloa 1310 __JAloa tol Antiaris africana 60
Andoung brun 1204 Ekop mayo Monopetalanthus microphyllus 60
Andoung rose 1205 Ekop mayo Monopetalanthus letestui 60
Aningré A 1315 [Abam fusil sans poils Aningeria altissima 60
Aningré R 1207 _|Abam fusil à poils Aningeria robusta 60
Avodiré 1209 JAssama Turreaenthus africanus 60
\zobé/Bongossi 1105 __|Bongossi/Okoga Lophira alata 60
3ahia 1317 Elolom à poils Mitragina ciliata 60
3été/Mansonia 1106 Nkoul/Nkul Mansonia altissima 60

7? Generated by CamScanngr

B - CLAUSES PARTICULIÈRES
Article 17 : Charges financières
Ces charges sont fixées pour chaque année budgétaire par la Loi de Finances. Le

paiement de ces charges se fait conformément à la réglementation en vigueur. Les charges
financières comprennent:

TAUX :
Taux plancher fixé par la Loi ce Finances (1 000
FCFAha/an) plus l'offre additionnelle du titulaire de
3500 FCFA/ha/an = 4500 FCFA/ha/an
Fixé par la Loi de Finances
Fixé par la Loi de Finances

CHARGE FINANCIÈRE ou TAXE
La redevance forestière annuelle assise sur
la superficie

La taxe d'abattage
La taxe à l'exportation

Article 18 : Participation à la réalisation d'infrastructures socio-économiques
Le concessionnaire est réputé participer financièrement à la réalisation
d'infrastructures socio-économiques par le pourcentage de la redevance forestière qui est
fixé annuellement par la loi des finances et qui doit être reversé au profit des communautés.
Tous les autres engagements du concessionnaire devront être négociés avec les
populations intéressées lors des réunions de concertation préalables à l'exploitation de la
concession et seront consignés sur procès verbal afin d'être insérés dans le cahier des

charges de la convention définitive d'exploitation.
Toutefois, le concessionnaire doit assurer à l'é
les conditions sanitaires et sociales convenables (soins de santé primaire, scolarisation,
approvisionnement en eau potable, sécurité alimentaire, qualité de l'habitat, hygiène et
ion et valorisation des parcours professionnels, sécurité

prévention sanitaire, emploi, formati
liée à l'activité professionnelle des salariés, développement socioculturel et accès à

l'information).

gard des ayants droits de l'entreprise

Article 21 : Obligations en matière de transformation du bois et d'installation

industrielle
Conformément au contrat de partenariat industriel notarié passé avec la Société
d'Exploitation de Produits Forestiers et de Commerce (SEPFCO), les bois de cette
iété sise

concession approvisionneront exclusivement l'usine de transformation de ladite soc

à Kumba
ovisoire d'exploitation, le concessionnaire est tenu

A l'expiration de la convention pr
formation, conformément à la réglementation en

de mettre en place une unité de trans

vigueur.

En cas de non réalisation des clauses portant sur la mise en place de l'unité de
transformation du bois, ou d'infraction dûment constatée à la législation et/ou réglementation
forestière en vigueur, le concessionnaire est déclaré défaillant et ne peut bénéficier de la

concession forestière concernée.

LE MINISTRE DES FORETS

LE TITULAIRE DE LA
CONCESSION FORESTIERE LÉÉSESTEET DE LA FAUNE
jE

à

2
A

räted by CäniScän

CAMEROUN

1€

